        Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 1 of 24 Page ID #5


                                     STATE OF ILLINOIS
                    IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
                                     MADISON COUNTY

ALEX WOMACK and AMY WOMACK,                                     )
                                                                )
                                                                                               EXHIBIT 1
                          Plaintiffs,                           )
                                                                )
-vs.-                                                           )     NO. 19-L-1043
                                                                )
KYAMRAN MAKHARADZE; MERIX                                       )
ESPEDITED SERVICES, LLC; GREAT LAKES                            )
TRANSPORT SOLUTION, LLC; and                                    )
GILSTER-MARY LEE CORPORATION,                                   )
                                                                )
                          Defendants.                           )

DEFENDANT:                GREAT LAKES TRANSPORT SOLUTION, LLC, c/o President Eric
                          Schnirel, 4256 Ridge Lea Road, #102, Amherst, NY 14226

        You are hereby summoned and required to file an answer in this case, or otherwise file your
appearance, in the office of the clerk of this court, within 30 days after service of this summons, exclusive
of the day of service. If you fail to do so, a judgment or decree by default may be taken against you for
the relief prayed in the complaint.

       This summons must be returned by the officer or other person to whom it was given for service,
with endorsement thereon of service and fees, if any, immediately after service. If service cannot be
made, this summons shall be returned so endorsed.

          This summons may not be served later than 30 days after its date.                           7/29/2019
                                                                                                  /s/ Mark Von Nida
                                                                                              Clerk of the Circuit Court

                                                                                              /s/ Ashley Clayton




(Plaintiff's attorney or plaintiff if he is not represented by an attorney)
THE GORI LAW FIRM, P.C.
Attorneys for Plaintiff
156 N Main St
Edwardsville, IL 62025(618) 659-9833

                 Date of Service: ___________________________, 2019.
                    (To be inserted by officer on the copy left with the defendant or other person)
   Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 2 of 24 Page ID #6



19-L-1043

STATE OF ILLINOIS         )
                          ) ss.
COUNTY OF MADISON         )


      I,                                  , Special Process Server, a private person over the
age of twenty-one (21) and not a party to this action, have duly served the within summons on
the defendant, GREAT LAKES TRANSPORT SOLUTION, LLC, by hand-delivering a copy
thereof to c/o President Eric Schnirel, 4256 Ridge Lea Road, #102, Amherst, NY 14226, on the
_________ day of ______________________________, 2019.


      Dated this _______ day of ___________________, 2019.




                                        ____________________________________
                                        SPECIAL PROCESS SERVER
 Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 3 of 24 Page ID #7                                  ***EFILED***
                                                                                             Case Number 2019L 001043
                                                                                                Date: 7/25/2019 12:12 PM
                                                                                                           Mark Von Nida
                                                                                                    Clerk of Circuit Court
                                                                          Third Judicial Circuit, Madison County Illinois

                                  IN THE CIRCUIT COURT
                                 THIRD JUDICIAL CIRCUIT
                                MADISON COUNTY, ILLINOIS


ALEX WOMACK and AMY WOMACK,          )                             2019L 001043
                                     )
     Plaintiffs,                     )
                                     )
vs.                                  )                       Case No.: 2019-L-
                                     )
KYAMRAN MAKHARADZE; MERIX            )
EXPEDITED SERVICES, LLC; GREAT LAKES )
TRANSPORT SOLUTION, LLC; and         )
GILSTER-MARY LEE CORPORATION,        )
                                     )
     Defendants.                     )


                                          COMPLAINT

                                       General Allegations

       COMES NOW, the Plaintiffs, ALEX and AMY WOMACK, by and through their

attorneys, THE GORI LAW FIRM, P, C., and for their General Allegations of their Complaint

against the Defendants, respectfully state as follows:

       1.      That Plaintiffs Alex and Amy Womack reside as a married couple in Glen

Carbon, Madison County, Illinois.

       2.      Defendant KYAMRAN MAKHARADZE, is an individual that, upon information

and belief, resides in St. Louis, MO, and at all times was an agent and/or employee of Defendant

MERIX EXPEDITED SERVICES, LLC.

       3.      That Defendant MERIX EXPEDITED SERVICES, LLC is a Missouri Limited

Liability Company with its principal place of business located in St. Louis, MO, and operates as

a transportation and trucking company, DOT# 3412073.



                                       Case No. 2019-L-
                                         Page 1 of 22
 Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 4 of 24 Page ID #8




       4.      Defendant GREAT LAKES TRANSPORT SOLUTION, LLC, is a New York

Limited Liability Company with its principal place of business located in Amherst, NY, and

operates as a transportation logistics company and broker, DOT# 2827167.

       5.      Defendant GILSTER-MARY LEE CORPORATION is a Missouri corporation

with its principal place of business and headquarters in Chester, Randolph County, IL and

operates as a food service, manufacturing and transportation/shipping company, DOT# 73575.

       6.      That on March 20, 2019, Plaintiff ALEX WOMACK was working as an Illinois

State Trooper and was responding to an accident on U.S. Interstate Highway 55 northbound at or

near milepost 9.4 at approximately 10:53pm, in Madison County, Illinois.

       7.      That at said time and place, Plaintiff ALEX WOMACK’s police vehicle was

sitting stationary in the far-right lane with its emergency lights activated to block traffic from a

downed light pole on the Interstate.

       8.      That at said time and place, Plaintiff ALEX WOMACK was on foot at the

shoulder of the Interstate 55, north of his police vehicle.

       9.      That at said time and place, Defendant KYAMRAN MAKHARADZE, was a

truck driver and agent and/or employee, and driving under the D.O.T Authority of Defendant

MERIX EXPEDITED SERVICES, LLC, and was the operator of a 2018 Freightline Cascadia

semi-tractor northbound near mile marker 9.4 on U.S. Interstate Highway 55 northbound, and at

all times acting within the scope of his agency, authority, and/or employment and for the benefit

and interests of Defendant MERIX EXPEDITED SERVICES, LLC.

       10.     That at said time and place, Defendant KYAMRAN MAKHARADZE, as agent

and/or employee of Defendant MERIX EXPEDITED SERVICES, LLC crashed his 2018

Freightliner into the rear of the police vehicle of ALEX WOMACK.

                                        Case No. 2019-L-
                                          Page 2 of 22
 Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 5 of 24 Page ID #9




       11.     The impact between the 2018 Freightliner and police vehicle propelled the police

vehicle into the body of Illinois State Trooper and Plaintiff ALEX WOMACK.

                                  COUNT I
             (ALEX WOMACK – NEGLIGENCE – KYAMRAN MAKHARADZE)

       12.     Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.

       13.     That it was the duty of the Defendant KYAMRAN MAKHARADZE, as agent

and/or employee of co-defendant MERIX EXPEDITED SERVICES, LLC, to operate the 2018

Freightliner Cascadia semi-tractor in a safe and reasonable manner and to exercise a reasonable

duty of care to the traveling public and persons on the interstate, including Illinois State Trooper

ALEX WOMACK.

       14.     That at said time and place, Defendant KYAMRAN MAKHARADZE, as agent

and/or employee of co-defendant MERIX EXPEDITED SERVICES, LLC, negligently and

carelessly committed one or more of the following negligent acts or omissions to wit:

               a.    Failed to yield, make a lane change, and/or decrease his speed in violation of

                     907(c) of the Illinois Vehicle Code, 625 ILCS 5/11-907(c), otherwise known

                     as “Scott’s Law”.

               b.    Failed to operate his vehicle in a safe and proper manner;

               c.    Failed to keep a proper lookout;

               d.    Proceeded at a speed which was greater than reasonable and proper with

                     regard to traffic conditions at the time or which endangered the safety of

                     persons or property in violation of Section 11-601 of the Illinois Vehicle

                     Code, 625 ILCS 5/11-601;



                                         Case No. 2019-L-
                                           Page 3 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 6 of 24 Page ID #10




             e.    Failed to decrease his speed, stop, or swerve so as to avoid colliding with

                   Plaintiff’s vehicle and Plaintiff in violation of Section 11-601 of the Illinois

                   Vehicle Code, 625 ILCS 5/11-601;

             f. Operated the tractor trailer without adequate training and experience;

             g. Operated his vehicle while under the influence of drugs, intoxicating

                  substances, or compounds in violation of Section 11-501 of the Illinois

                  Vehicle Code, 625 ILCS 5/11-501.

             h. Operated his vehicle while under the influence of drugs or substances which

                  rendered him incapable of safely operating a motor vehicle, in violation of

                  Federal Motor Carrier Safety Regulation 49 C.F.R. 392.4;

             i. Operated his commercial motor vehicle while his ability or alertness is so

                  impaired or so likely to become impaired, through fatigue, illness, or any

                  other cause, as to make it unsafe for him/her to begin or continue to operate a

                  motor vehicle in violation of Federal Motor Carrier Safety Regulation 49

                  C.F.R. 392.3;

             j. Failed to operate his vehicle in violation of 49 C.F.R. 392.2;

             k. Operated a commercial motor vehicle when he was not qualified to do so in

                  violation of Federal Motor Carrier Safety Regulation 49 C.F.R. 391.11, and;

             l. Operated a commercial motor vehicle when he was not medically certified

                  and physically qualified to do so, in violation of Federal Motor Carrier Safety

                  Regulation 49 C.F.R. 391.41.

      15.    That as a direct and proximate result of one or more or all of the foregoing

negligent acts, omissions, or violations by the Defendant KYAMRAN MAKHARADZE, the

                                      Case No. 2019-L-
                                        Page 4 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 7 of 24 Page ID #11




Plaintiff ALEX WOMACK was severely injured when he was stuck by his police vehicle,

causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles, tendons,

ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back; injuries to

his right lower extremity and knee; injuries to his left upper extremity and shoulder; and injuries

to his body; that Plaintiff has sustained pain and suffering in the past, and is reasonably certain to

experience pain and suffering in the future as a result of said injuries; that Plaintiff has incurred

permanent disfigurement and disability resulting from said injuries; that Plaintiff has lost and

will continue to lose large sums of money from his usual occupation; that Plaintiff has sustained

a permanent impairment of his earning capacity; that Plaintiff has become obligated in the past

for medical expenses resulting from her injuries and will be obligated in the future to expend

large sums of money for necessary medical care, treatment and services; all to Plaintiff’s

damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant KYAMRAN MAKHARADZE, in an amount in excess of fifty thousand dollars

($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief this Court

deems just and proper.



                           COUNT II
 (ALEX WOMACK – RESPONDEAT SUPERIOR – MERIX EXPEDITED SERVICES,
                             LLC)

       16.     Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.




                                         Case No. 2019-L-
                                           Page 5 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 8 of 24 Page ID #12




       17.     That codefendant KYAMRAN MAKHARADZE was operating the 2018

Freigtliner Cascaia semi-tractor at the direction, authority, and control of MERIX EXPEDITED

SERVICES, LLC, and within the course and scope of his employment/agency.

       18.     That it was the duty of the Defendant, MERIX EXPEDITED SERVICES, LLC,

acting by and through its agents and employees, including co-defendant KYAMRAN

MAKHARADZE, to operate the 2018 Freightliner Cascadia semi-tractor in a safe and

reasonable manner and to exercise a reasonable duty of care to the traveling public and persons

on the interstate, including Illinois State Trooper ALEX WOMACK.

       19.     That at said time and place, Defendant MERIX EXPEDITED SERVICES, LLC,

acting by and through its agents and employees, negligently and carelessly committed one or

more of the following negligent acts or omissions to wit:

               a. Failed to yield, make a lane change, and/or decrease his speed in violation of

                  907(c) of the Illinois Vehicle Code, 625 ILCS 5/11-907(c), otherwise known

                  as “Scott’s Law”.

               b. Failed to operate his vehicle in a safe and proper manner;

               c. Failed to keep a proper lookout;

               d. Proceeded at a speed which was greater than reasonable and proper with

                  regard to traffic conditions at the time or which endangered the safety of

                  persons or property in violation of Section 11-601 of the Illinois Vehicle

                  Code, 625 ILCS 5/11-601.

               e. Failed to decrease his speed, stop, or swerve so as to avoid colliding with

                  Plaintiff’s vehicle and Plaintiff in violation of Section 11-601 of the Illinois

                  Vehicle Code, 625 ILCS 5/11-601.

                                       Case No. 2019-L-
                                         Page 6 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 9 of 24 Page ID #13




               f. Operated the tractor trailer without adequate training and experience;

               g. Operated his vehicle while under the influence of drugs, intoxicating

                   substances, or compounds in violation of Section 11-501 of the Illinois

                   Vehicle Code, 625 ILCS 5/11-501.

               h. Operated his vehicle while under the influence of drugs or substances which

                   rendered him incapable of safely operating a motor vehicle, in violation of

                   Federal Motor Carrier Safety Regulation 49 C.F.R. 392.4;

               i. Operated his commercial motor vehicle while his ability or alertness is so

                   impaired or so likely to become impaired, through fatigue, illness, or any

                   other cause, as to make it unsafe for him/her to begin or continue to operate a

                   motor vehicle in violation of Federal Motor Carrier Safety Regulation 49

                   C.F.R. 392.3;

               j. Failed to operate his vehicle in violation of 49 C.F.R. 392.2;

               k. Operated a commercial motor vehicle when he was not qualified to do so in

                   violation of Federal Motor Carrier Safety Regulation 49 C.F.R. 391.11; and

               l. Operated a commercial motor vehicle when he was not medically certified

                   and physically qualified to do so, in violation of Federal Motor Carrier Safety

                   Regulation 49 C.F.R. 391.41.

       20.     That as a direct and proximate result of one or more or all of the foregoing

negligent acts, omissions, or violations of the Defendant MERIX EXPEDITED SERVICES,

LLC, the Plaintiff ALEX WOMACK was severely injured when he was stuck by his police

vehicle, causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles,

tendons, ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back;

                                        Case No. 2019-L-
                                          Page 7 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 10 of 24 Page ID #14




injuries to his right lower extremity and knee; injuries to his left upper extremity and shoulder;

and injuries to his body; that Plaintiff has sustained pain and suffering in the past, and is

reasonably certain to experience pain and suffering in the future as a result of said injuries; that

Plaintiff has incurred permanent disfigurement and disability resulting from said injuries; that

Plaintiff has lost and will continue to lose large sums of money from his usual occupation; that

Plaintiff has sustained a permanent impairment of his earning capacity; that Plaintiff has become

obligated in the past for medical expenses resulting from her injuries and will be obligated in the

future to expend large sums of money for necessary medical care, treatment and services; all to

Plaintiff’s damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant MERIX EXPEDITED SERVICES, LLC, in an amount in excess of fifty thousand

dollars ($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief

this Court deems just and proper.



                            COUNT III
     (ALEX WOMACK – NEGLIGENCE – MERIX EXPEDITED SERVICES, LLC)


       21.     Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.

       22.     That it was the duty of the Defendant, MERIX EXPEDITED SERVICES, LLC,

to exercise reasonable care to hire, train, supervise and retain competent and careful drivers and

to promulgate and enforce rules and regulations to ensure its drivers and vehicles were

reasonably safe.




                                         Case No. 2019-L-
                                           Page 8 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 11 of 24 Page ID #15




       23.    That, Defendant MERIX EXPEDITED SERVICES, LLC, negligently and

carelessly committed one or more of the following negligent acts or omissions to wit:

              a. Failed to properly hire, select, train, supervise, and/or retain its drivers,

                  including, but not limited to KYAMRAN MAKHARADZE;

              b. Allowed to remain on the road unqualified and/or reckless drivers, including,

                  but not limited to KYAMRAN MAKHARADZE;

              c. Failed to screen and test its drivers periodically to monitor and evaluate their

                  safety orientations of its employees, including, but not limited to KYAMRAN

                  MAKHARADZE;

              d. Failed to develop, promulgate, adopt, and/or implement safety policies,

                  procedures, and practices for its drivers, including, but not limited to,

                  KYAMRAN MAKHARADZE

              e. Permitted, allowed, and/or failed to stop its drivers, including, but not limited

                  to, KYAMRAN MAKHARADZE, from violating state and federal statutes

                  and regulations, including, but not limited to, Illinois Vehicle Code and the

                  Federal Motor Carrier Safety Regulations, 49 C.F.R. §§ 40, 350-399;

              f. Failed to provide periodic systematic safety and/or defensive driving training

                  for its drivers, including, but not limited to, KYAMRAN MAKHARADZE;

              g. Failed to provide remedial training of its drivers, including, but not limited to,

                  Defendant, KYAMRAN MAKHARADZE; and

              h. Entrusted its vehicle to KYAMRAN MAKHARADZE.

       24.    That as a direct and proximate result of one or more or all of the foregoing

negligent acts or omissions of the Defendant MERIX EXPEDITED SERVICES, LLC, the

                                       Case No. 2019-L-
                                         Page 9 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 12 of 24 Page ID #16




Plaintiff ALEX WOMACK was severely injured when he was stuck by his police vehicle,

causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles, tendons,

ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back; injuries to

his right lower extremity and knee; injuries to his left upper extremity and shoulder; and injuries

to his body; that Plaintiff has sustained pain and suffering in the past, and is reasonably certain to

experience pain and suffering in the future as a result of said injuries; that Plaintiff has incurred

permanent disfigurement and disability resulting from said injuries; that Plaintiff has lost and

will continue to lose large sums of money from his usual occupation; that Plaintiff has sustained

a permanent impairment of his earning capacity; that Plaintiff has become obligated in the past

for medical expenses resulting from her injuries and will be obligated in the future to expend

large sums of money for necessary medical care, treatment and services; all to Plaintiff’s

damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant MERIX EXPEDITED SERVICES, LLC, in an amount in excess of fifty thousand

dollars ($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief

this Court deems just and proper.



                            COUNT IV
   (ALEX WOMACK – NEGLIGENCE – GREAT LAKES TRANSPORT SOLUTION,
                               LLC)

       25.     Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.




                                         Case No. 2019-L-
                                          Page 10 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 13 of 24 Page ID #17




       26.     That it was the duty of the Defendant, GREAT LAKES TRANSPORT

SOLUTION, LLC, to exercise reasonable care to investigate and to hire a reasonably safe motor

carrier to haul the shipment in question.

       27.     That it was the duty of the Defendant GREAT LAKES TRANSPORT,

SOLUTION, LLC to act reasonably in hiring, entrusting, and retaining Defendant MERIX

EXPEDITED SERVICES, LLC and its driver to transport cargo in interstate commerce.

       28.     That, GREAT LAKES TRANSPORT SOLUTION, LLC, negligently and

carelessly committed one or more of the following negligent acts or omissions to wit:

               a. Failed to properly investigate and hire a reasonably safe motor carrier and

                   driver to transport cargo;

               b. Arranged for commercial transportation by an unsafe motor carrier and driver;

               c. Failed to develop, promulgate, adopt, and/or implement safety policies,

                   procedures, and practices for its motor carriers, including, but not limited to,

                   MERIX EXPEDITED SERVICES, LLC.

               d. Permitted, allowed, and/or failed to stop its motor carriers, including, but not

                   limited to, MERIX EXPEDITED SERVICES, LLC, from violating state and

                   federal statutes and regulations, including, but not limited to, Illinois Vehicle

                   Code and the Federal Motor Carrier Safety Regulations, 49 C.F.R. §§ 40, 350-

                   399;

               e. Failed to provide periodic systematic safety and/or defensive driving training

                   for its motor carriers and drivers, including, but not limited to, MERIX

                   EXPEDITED SERVICES, LLC;




                                        Case No. 2019-L-
                                         Page 11 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 14 of 24 Page ID #18




               f. Failed to discover MERIX EXPEDITED SERVICES, LLC’s inability to

                   operate safely and comply with the duties of an interstate carrier;

               g. Failed to provide remedial training of its motor carriers and drivers, including,

                   but not limited to, Defendant, MERIX EXPEDITED SERVICES, LLC; and

               h. Entrusted its commercial shipment to MERIX EXPEDITED SERVICES,

                   LLC.

       29.     That as a direct and proximate result of one or more or all of the foregoing

negligent acts or omissions of the Defendant GREAT LAKES TRANSPORT SOLUTION, LLC,

the Plaintiff ALEX WOMACK was severely injured when he was stuck by his police vehicle,

causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles, tendons,

ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back; injuries to

his right lower extremity and knee; injuries to his left upper extremity and shoulder; and injuries

to his body; that Plaintiff has sustained pain and suffering in the past, and is reasonably certain to

experience pain and suffering in the future as a result of said injuries; that Plaintiff has incurred

permanent disfigurement and disability resulting from said injuries; that Plaintiff has lost and

will continue to lose large sums of money from his usual occupation; that Plaintiff has sustained

a permanent impairment of his earning capacity; that Plaintiff has become obligated in the past

for medical expenses resulting from her injuries and will be obligated in the future to expend

large sums of money for necessary medical care, treatment and services; all to Plaintiff’s

damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant GREAT LAKES TRANSPORT SOLUTION, LLC, in an amount in excess of fifty




                                         Case No. 2019-L-
                                          Page 12 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 15 of 24 Page ID #19




thousand dollars ($50,000.00); costs of suit; prejudgment and post judgment interest; and all

other relief this Court deems just and proper.


                            COUNT V
    (ALEX WOMACK – NEGLIGENCE – GILSTER-MARY LEE CORPORATION)

        30.    Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.

        31.    That GILSTER-MARY LEE CORPORATION was an experienced shipper and

motor carrier that regularly engaged in the shipping and selection of motor carriers to transport

its product.

        32.    That it was the duty of the Defendant, GILSTER-MARY LEE CORPORATION,

to exercise reasonable care to investigate and to hire a reasonably safe broker and motor carrier

to haul the shipment in question.

        33.    That it was the duty of the Defendant GILSTER-MARY LEE CORPORATION

to act reasonably in hiring, entrusting, and retaining Defendants GREAT LAKES TRANSPORT

SOLUTION, LLC and MERIX EXPEDITED SERVICES, LLC and its driver to transport cargo

in interstate commerce.

        34.    That, GILSTER-MARY LEE CORPORATION, negligently and carelessly

committed one or more of the following negligent acts or omissions to wit:

               a. Failed to properly investigate and hire a reasonably safe broker and motor

                   carrier and driver to transport cargo;

               b. Arranged for commercial transportation by an unsafe broker and motor carrier

                   and driver;




                                        Case No. 2019-L-
                                         Page 13 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 16 of 24 Page ID #20




           c. Failed to develop, promulgate, adopt, and/or implement safety policies,

              procedures, and practices for its motor carriers, including, but not limited to,

              Defendants GREAT LAKES TRANSPORT SOLUTION, LLC and MERIX

              EXPEDITED SERVICES, LLC.

           d. Permitted, allowed, and/or failed to stop its brokers and motor carriers,

              including, but not limited to, Defendants GREAT LAKES TRANSPORT

              SOLUTION, LLC and MERIX EXPEDITED SERVICES, LLC, from

              violating state and federal statutes and regulations, including, but not limited

              to, Illinois Vehicle Code and the Federal Motor Carrier Safety Regulations, 49

              C.F.R. §§ 40, 350-399;

           e. Failed to provide periodic systematic safety and/or defensive driving training

              for its motor carriers and drivers, including, but not limited to, Defendants

              GREAT LAKES TRANSPORT SOLUTION, LLC and MERIX EXPEDITED

              SERVICES, LLC;

           f. Failed to discover Defendants GREAT LAKES TRANSPORT SOLUTION,

              LLC and MERIX EXPEDITED SERVICES, LLC’s inability to operate safely

              and comply with the duties of an interstate carrier;

           g. Failed to provide remedial training of its motor carriers and drivers, including,

              but not limited to, Defendants GREAT LAKES TRANSPORT SOLUTION,

              LLC and MERIX EXPEDITED SERVICES, LLC; and

           h. Entrusted its commercial shipment to Defendants GREAT LAKES

              TRANSPORT SOLUTION, LLC and MERIX EXPEDITED SERVICES,

              LLC.

                                   Case No. 2019-L-
                                    Page 14 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 17 of 24 Page ID #21




       35.     That as a direct and proximate result of one or more or all of the foregoing

negligent acts or omissions of the Defendant GILSTER-MARY LEE CORPORATION, the

Plaintiff ALEX WOMACK was severely injured when he was stuck by his police vehicle,

causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles, tendons,

ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back; injuries to

his right lower extremity and knee; injuries to his left upper extremity and shoulder; and injuries

to his body; that Plaintiff has sustained pain and suffering in the past, and is reasonably certain to

experience pain and suffering in the future as a result of said injuries; that Plaintiff has incurred

permanent disfigurement and disability resulting from said injuries; that Plaintiff has lost and

will continue to lose large sums of money from his usual occupation; that Plaintiff has sustained

a permanent impairment of his earning capacity; that Plaintiff has become obligated in the past

for medical expenses resulting from her injuries and will be obligated in the future to expend

large sums of money for necessary medical care, treatment and services; all to Plaintiff’s

damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant GILSTER-MARY LEE CORPORATION, in an amount in excess of fifty thousand

dollars ($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief

this Court deems just and proper.



                            COUNT VI
    (ALEX WOMACK – WILLFUL AND WANTON –KYAMRAN MAKHARADZE)


       36.     Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.

                                         Case No. 2019-L-
                                          Page 15 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 18 of 24 Page ID #22




       37.     That at said time and place, Defendant KYAMRAN MAKHARADZE, willfully

and wantonly committed one or more of the following acts or omissions to wit:

               a. With utter indifference or reckless disregard for the safety of ALEX

                   WOMACK, failed to yield, make a lane change, and/or decrease his speed in

                   violation of 907(c) of the Illinois Vehicle Code, 625 ILCS 5/11-907(c),

                   otherwise known as “Scott’s Law”.

               b. With utter indifference or reckless disregard for the safety of ALEX

                   WOMACK, operated his vehicle while under the influence of drugs,

                   intoxicating substances, or compounds in violation of Section 11-501 of the

                   Illinois Vehicle Code, 625 ILCS 5/11-501.

               c. With utter indifference or reckless disregard for the safety of ALEX

                   WOMACK, operated his vehicle while under the influence of drugs or

                   substances which rendered him incapable of safely operating a motor vehicle,

                   in violation of Federal Motor Carrier Safety Regulation 49 C.F.R. 392.4;

       38.     That as a direct and proximate result of one or more or all of the foregoing willful

and wanton acts, omissions, or violations by the Defendant KYAMRAN MAKHARADZE, the

Plaintiff ALEX WOMACK was severely injured when he was stuck by his police vehicle,

causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles, tendons,

ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back; injuries to

his right lower extremity and knee; injuries to his left upper extremity and shoulder; and injuries

to his body; that Plaintiff has sustained pain and suffering in the past, and is reasonably certain to

experience pain and suffering in the future as a result of said injuries; that Plaintiff has incurred

permanent disfigurement and disability resulting from said injuries; that Plaintiff has lost and

                                         Case No. 2019-L-
                                          Page 16 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 19 of 24 Page ID #23




will continue to lose large sums of money from his usual occupation; that Plaintiff has sustained

a permanent impairment of his earning capacity; that Plaintiff has become obligated in the past

for medical expenses resulting from her injuries and will be obligated in the future to expend

large sums of money for necessary medical care, treatment and services; all to Plaintiff’s

damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant KYAMRAN MAKHARADZE, in an amount in excess of fifty thousand dollars

($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief this Court

deems just and proper.


                          COUNT VII
  (ALEX WOMACK –WILLFUL AND WANTON – MERIX EXPEDITED SERVICES
                             LLC)

       39.     Plaintiff realleges and restates paragraphs 1-11 of the General Allegations as if

fully stated herein verbatim.

       40.     That at said time and place, Defendant MERIX EXPEDITED SERVICES, LLC,

by and through its agents and employees, including Defendant KYMARAN MAKHARADZE,

willfully and wantonly committed one or more of the following acts or omissions to wit:

               a. With utter indifference or reckless disregard for the safety of ALEX

                   WOMACK, failed to yield, make a lane change, and/or decrease his speed in

                   violation of 907(c) of the Illinois Vehicle Code, 625 ILCS 5/11-907(c),

                   otherwise known as “Scott’s Law”.

               b. With utter indifference or reckless disregard for the safety of ALEX

                   WOMACK, operated his vehicle while under the influence of drugs,



                                       Case No. 2019-L-
                                        Page 17 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 20 of 24 Page ID #24




                 intoxicating substances, or compounds in violation of Section 11-501 of the

                 Illinois Vehicle Code, 625 ILCS 5/11-501.

             c. With utter indifference or reckless disregard for the safety of ALEX

                 WOMACK, operated his vehicle while under the influence of drugs or

                 substances which rendered him incapable of safely operating a motor vehicle,

                 in violation of Federal Motor Carrier Safety Regulation 49 C.F.R. 392.4;

             d. With utter indifference or reckless disregard for the safety of ALEX

                 WOMACK, failed to properly hire, select, train, supervise, and/or retain its

                 drivers, including, but not limited to KYAMRAN MAKHARADZE;

             e. With utter indifference or reckless disregard for the safety of ALEX

                 WOMACK, allowed to remain on the road unqualified and/or reckless drivers,

                 including, but not limited to KYAMRAN MAKHARADZE;

             f. With utter indifference or reckless disregard for the safety of ALEX

                 WOMACK, failed to screen and test its drivers periodically to monitor and

                 evaluate their safety orientations of its employees, including, but not limited

                 to KYAMRAN MAKHARADZE; and

             g. With utter indifference or reckless disregard for the safety of ALEX

                 WOMACK, failed to develop, promulgate, adopt, and/or implement safety

                 policies, procedures, and practices for its drivers, including, but not limited to,

                 KYAMRAN MAKHARADZE.

      41.    That as a direct and proximate result of one or more or all of the foregoing willful

and wanton acts, omissions, or violations by the Defendant MERIX EXPEDITED SERVICES,

LLC, the Plaintiff ALEX WOMACK was severely injured when he was stuck by his police

                                      Case No. 2019-L-
                                       Page 18 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 21 of 24 Page ID #25




vehicle, causing Plaintiff to sustain severe and permanent injuries to wit: injuries to the muscles,

tendons, ligaments, nerves, soft tissues, vertebrae, joints, and discs of the spine, neck and back;

injuries to his right lower extremity and knee; injuries to his left upper extremity and shoulder;

and injuries to his body; that Plaintiff has sustained pain and suffering in the past, and is

reasonably certain to experience pain and suffering in the future as a result of said injuries; that

Plaintiff has incurred permanent disfigurement and disability resulting from said injuries; that

Plaintiff has lost and will continue to lose large sums of money from his usual occupation; that

Plaintiff has sustained a permanent impairment of his earning capacity; that Plaintiff has become

obligated in the past for medical expenses resulting from her injuries and will be obligated in the

future to expend large sums of money for necessary medical care, treatment and services; all to

Plaintiff’s damages.

       WHEREFORE, the Plaintiff ALEX WOMACK prays for judgment against the

Defendant MERIX EXPEDITED SERVICES, LLC, in an amount in excess of fifty thousand

dollars ($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief

this Court deems just and proper.



                             COUNT VIII
     (AMY WOMACK – LOSS OF CONSORITUM – KYAMRAN MAKHARADZE)

       42.     Plaintiff realleges and restates each and every allegation as set forth hereinabove,

as if fully stated herein verbatim.

       43.     That as a direct and proximate result of one or more or all of the foregoing acts,

omissions, or violations, Plaintiff AMY WOMACK has been deprived of the love, society,

support, companionship, relations, and normally expected and rendered household services and

duties performed and rendered by the Plaintiff ALEX WOMACK.
                                         Case No. 2019-L-
                                          Page 19 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 22 of 24 Page ID #26




       WHEREFORE, the Plaintiff AMY WOMACK prays for judgment against the Defendant

KYAMRAN MAKHARADZE, in an amount in excess of fifty thousand dollars ($50,000.00);

costs of suit; prejudgment and post judgment interest; and all other relief this Court deems just

and proper.

                            COUNT IX
   (AMY WOMACK – LOSS OF CONSORITUM – MERIX EXPEDITED SERVICES,
                              LLC)

       44.     Plaintiff realleges and restates each and every allegation as set forth hereinabove,

as if fully stated herein verbatim.

       45.     That as a direct and proximate result of one or more or all of the foregoing acts,

omissions, or violations, Plaintiff AMY WOMACK has been deprived of the love, society,

support, companionship, relations, and normally expected and rendered household services and

duties performed and rendered by the Plaintiff ALEX WOMACK.

       WHEREFORE, the Plaintiff AMY WOMACK prays for judgment against the Defendant

MERIX EXPEDITED SERVICES, LLC, in an amount in excess of fifty thousand dollars

($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief this Court

deems just and proper.


                              COUNT X
     (AMY WOMACK – LOSS OF CONSORITUM – GREAT LAKES TRANSPORT
                           SOLUTION, LLC)

       46.     Plaintiff realleges and restates each and every allegation as set forth hereinabove,

as if fully stated herein verbatim.

       47.     That as a direct and proximate result of one or more or all of the foregoing acts,

omissions, or violations, Plaintiff AMY WOMACK has been deprived of the love, society,



                                       Case No. 2019-L-
                                        Page 20 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 23 of 24 Page ID #27




support, companionship, relations, and normally expected and rendered household services and

duties performed and rendered by the Plaintiff ALEX WOMACK.

       WHEREFORE, the Plaintiff AMY WOMACK prays for judgment against the Defendant

GREAT LAKES TRANSPORT SOLUTION, LLC, in an amount in excess of fifty thousand

dollars ($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief

this Court deems just and proper.


                               COUNT XI
         (AMY WOMACK – LOSS OF CONSORITUM – GILSTER-MARY LEE
                            CORPORATION)


       48.     Plaintiffs realleges and restates each and every allegation as set forth hereinabove,

as if fully stated herein verbatim.

       49.     That as a direct and proximate result of one or more or all of the foregoing acts,

omissions, or violations, Plaintiff AMY WOMACK has been deprived of the love, society,

support, companionship, relations, and normally expected and rendered household services and

duties performed and rendered by the Plaintiff ALEX WOMACK.

       WHEREFORE, the Plaintiff AMY WOMACK prays for judgment against the Defendant

GILSTER-MARY LEE CORPORATION in an amount in excess of fifty thousand dollars

($50,000.00); costs of suit; prejudgment and post judgment interest; and all other relief this Court

deems just and proper.




                                       Case No. 2019-L-
                                        Page 21 of 22
Case 3:19-cv-00937-NJR Document 1-1 Filed 08/28/19 Page 24 of 24 Page ID #28




                                   Respectfully submitted,

                                   THE GORI LAW FIRM. P.C.


                                   By:_______________________________
                                         Robert P. Marcus, #6277965
                                         Attorneys for Plaintiffs
                                         156 N. Main Street
                                         Edwardsville, IL 62025
                                         (618) 659-9833
                                         (618) 659-9834 (Fax)
                                         bmarcus@gorilaw.com




                              Case No. 2019-L-
                               Page 22 of 22
